DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	Upon further consideration, the allowable subject matter of claim 15 as indicated in the previous Office Action mailed has been withdrawn and replaced by the following office action.  Any inconvenience to the Applicant(s) is regretted.

Claim Rejections - 35 USC § 101
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 101 that form the basis for the rejections under this section made in this Office action:
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-14 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG (now been incorporated into MPEP 2106), the revised procedure for determining whether a claim is "directed to" a judicial exception requires a two-prong inquiry into whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human interactions such as a fundamental economic practice, or mental 
 Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: (3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.0S(d)); or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Claims 1-14 and 16-22 describe an abstract concept for determining when an estimated altitude of a mobile device can be used for calibration or location determination.
Specifically, representative claim 1 recites:
A method for determining when an estimated altitude of a mobile device can be used for calibration or location determination, the method comprising: 
determining an area in which the mobile device is expected to reside; 
for each section of a plurality of sections in the area, determining an altitude value of that section; 
determining if the determined altitude values meet a threshold condition; and 
if the determined altitude values meet the threshold condition, determining that the estimated altitude of the mobile device can be used for determining a position of the mobile device or for calibrating a pressure sensor of the mobile device; 
wherein determining if the determined altitude values meet a threshold condition comprises: 
determining if a threshold percentage of the determined altitude values are within a threshold amount of altitude from a computed mean or median value, or value-of-interest, of the determined altitude values; and 
determining that the determined altitude values meet the threshold condition when the threshold percentage of the determined altitude values are within the threshold 

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The highlighted portion of the claim constitutes an abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG, now been incorporated into MPEP 2106) and the additional elements are NOT sufficient to amount to significantly more than the judicial exceptions, as analyzed below:
Step
Analysis
1. Statutory Category ?
Yes.  Claim 1 recites a method for determining when an estimated altitude of a mobile device can be used for calibration or location determination, which is directed to a process, thus is one of the statutory categories of invention.

2A - Prong 1: Judicial Exception Recited?
Yes.  The steps of “determining an area in which the mobile device is expected to reside”, “determining an altitude value of that section”, and “determining if the determined altitude values meet a threshold condition”, and “determining that the estimated altitude of the mobile device can be used for determining a position of the mobile device or for calibrating a pressure sensor of the mobile device” as recited in the instant claim could be performed by a human using mental steps or basic critical thinking, thus fall within the “Mental Process” Grouping of Abstract Ideas defined by the 2019 PEG. 

 falls within the “Mathematical Concepts” Grouping of Abstract Ideas defined by the 2019 PEG.
2A - Prong 2: Integrated into a Practical Application?
No.  This judicial exception is not integrated into practical application.  

The claim recites the step of “determining that the estimated altitude of the mobile device can be used for determining a position of the mobile device or for calibrating a pressure sensor of the mobile device”. However, such a method step is considered to be simply an insignificant post activity solution or a recitation of the purpose of the Judicial Exception in question. 

Moreover, the act of “determining that the estimated altitude of the mobile device can be used for determining a position of the mobile device or for calibrating a pressure sensor of the mobile device” could be performed by a human using mental steps or basic critical thinking, which could be attached to almost any “Mental Process” and/or “Mathematical Concepts” or formula of data manipulation process. Together they do not add meaningful limitations to the abstract idea nor integrate the judicial exception into a practical application.

2B: Claim provides an Inventive Concept?


No. The mobile device mentioned in the preamble and/or the body of the claim is recited at a high level of generality. The act of calibrating a pressure sensor of a mobile device is well-understood, routine, or conventional activities 

The claim is therefore ineligible.


The dependent claims 2-11 and 16-22 inherit attributes of the claims from which they depend, and do not add anything which would render the claimed invention a patent eligible application of the abstract idea. The dependent claims either extend (narrow) the abstract idea or claim additional elements which do not amount for "significant more" because they are generically recited and/or conventional and well-understood in the art. Specifically, the limitations in dependent claims 2-11 and 16-22 merely add details to the algorithm which forms the abstract idea as discussed above, but do not contain any further “additional elements”. Thus, the dependent claims at issue are not significantly more than the extended abstract idea. 
Claims 12-14 are rejected under the 2019 PEG for the same reason as the ground of rejection for claims 2-11 and 16-22. Hence the claims 1-14 and 16-22 are treated as ineligible subject matter under 35 USC § 101.

Response to Arguments
4.	Applicant's arguments received 10/21/2021 with respect to claims 1-14 and 16-22 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862   

/TOAN M LE/Primary Examiner, Art Unit 2864